Citation Nr: 0201519	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-24 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for lumbosacral spine pain and x-ray evidence of 
moderate degenerative changes.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, which granted a claim of entitlement to 
service connection for lumbosacral spine pain and x-ray 
evidence of moderate degenerative changes and assigned an 
initial rating of 10 percent. 


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition
of this appeal.

2.  The veteran's lumbosacral spine pain and x-ray evidence 
of moderate degenerative changes are manifested by some 
characteristic pain on motion and slight limitation of 
motion, but is not manifested by muscle spasm on extreme 
forward bending, and no unilateral loss of lateral spine 
motion in the standing position. 


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 10 percent, for the full period of the appeal, for 
the veteran's service-connected lumbosacral spine pain and x-
ray evidence of moderate degenerative changes, have not been 
met.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5295 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the initial evaluation of a 
disability following an award of service connection for 
lumbosacral spine pain and x-ray evidence of moderate 
degenerative changes.  The veteran contends that the severity 
of the disability is greater than is contemplated by the 
initially assigned rating.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

As a preliminary matter, during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim. 

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The RO 
provided the veteran with copies of the October 2000 Rating 
Decision and the November 2000 Statement of the Case.  The RO 
also made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
claims file contains all relevant service medical records and 
private medical records from August 1980 to April 2000.  
Additionally, the veteran was afforded VA orthopedic and 
radiographic examinations in August 2000.  The veteran has 
not made the RO or the Board aware of any other evidence 
needed to be obtained.  Based on the foregoing, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with appellate review.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59.  The factors involved in evaluating and rating 
disabilities of the joints include, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement. See 38 C.F.R. § 4.45.  

An October 2000 rating decision granted service connection 
for lumbosacral spine pain and x-ray evidence of moderate 
degenerative changes involving the disc spaces throughout the 
lumbar spine, as well as the facets at the lower levels, and 
assigned a rating of 10 percent, effective February 14, 2000, 
the date of receipt of his claim for benefits.  In the 
veteran's perfected appeal, he requests a higher initial 
evaluation of 40 percent, citing pain and numbness from his 
hip to his knee.  He also indicates his disability affects 
his work and that there are days when he can hardly walk.  

The veteran's induction examination conducted in September 
1965 shows the veteran's spine was clinically evaluated as 
abnormal, which prompted his referral to an orthopedic 
consult.  The veteran related to the orthopedic consult a 
history of low back pain stemming from an incident in which 
he engaged in "heavy lifting."  He denied any radiation of 
pain to the lower extremities and there was no paresthesia.  
Physical examination of the lower back revealed a good range 
of motion and no objective tenderness.  Straight leg raising 
was negative at 90 degrees bilaterally.  Strength, sensation, 
and reflexes in the lower extremity were physiological.  X-
rays of the lumbar spine in the anterior-posterior and 
lateral planes taken by a private physician prior to service 
revealed a transitional lumbosacral vertebra with a bat wing 
transverse process on the left articulating with the sacrum.  
The orthopedic consult noted possible minimal narrowing of 
the lumbosacral interspace.  There was no spondylolisthesis.  
The orthopedic consult's impression was history of static 
lumbosacral backaches with transitional lumbosacral vertebra.  
No objective findings rendering the veteran unfit for 
induction were found.

Service medical records further show the veteran was treated 
for complaints of low back pain that radiated to both legs in 
August 1967.  Physical examination revealed paralumbar spasms 
but range of motion intact.  The following week, on 
examination, tender paralumbar muscles were noted.  The 
examiner found range of motion of spine intact.  The 
radiographic report revealed vertebral body height, 
alignment, and interspacing within normal limits, the 
presence of mild upper lumbar right scoliosis and a 
transitional segment, spina bifida at the S-1, S-2 level, and 
Schmorl's nodes present at L-2, 3, and 4. 

Private medical records from High Plains Family Medicine 
dated from August 1980 to April 2000 show the veteran 
received treatment for several ailments.  With regard to 
complaints of back pain, the veteran was seen by Richard K. 
Reiner, M.D. in September 1981 for a "sore tail bone," 
during which time he related he had a history of back 
trouble.  The veteran denied any trauma or past injury to the 
"tail bone area."  He indicated he worked at a desk and 
denied heavy lifting.  Physical examination revealed no 
tenderness on palpation of the coccyx.  An x-ray reflected no 
abnormality.  Diagnosis was probable chronic ligamentous 
strain around the sacrum and coccyx area.  In August 1988, 
the veteran was seen by Dr. Reiner for complaints of 
tenderness in his back.  He reported he lifted heavy 
furniture and felt something tear in his upper back area.  
Physical examination revealed tenderness coupled with trigger 
points in the left trapezius muscle groups and also in the 
right shoulder joint.  Diagnosis was right shoulder 
capsulitis-left trapezius muscle strain and tear.  In June 
1999, the veteran was seen by Dr. Reiner for hypertension and 
nocturia, during which time he also informed the doctor he 
had problems with his lower back.  The veteran indicated that 
he did not experience any pain, but did experience numbness 
in the anterior/lateral part of his proximal left thigh.  He 
did not have weakness.  On physical examination, straight leg 
raises and reflexes were good; gait was normal.  Dr. Reiner 
determined that there was no "major problem here to worry 
about" and declined to take any x-rays or do any further 
evaluations.  

An April 2000 medical record from Dr. Reiner shows the 
veteran was seen for a routine medical check-up.  The veteran 
related a history of back pain in the area of L5, S1.  The 
veteran also described pain occurring in his left leg to 
above the knee with intermittent numbness from prolonged 
standing.  Physical examination revealed discomfort on 
palpation of the lumbosacral spine, limited range of motion, 
"quite a bit" of stiffness in the low back area, but 
negative straight leg raises, and an ability to walk on heels 
and toes.  Dr. Reiner opined the veteran's low back condition 
was related to his military service.

The record also contains private medical records from Good 
Samaritan Hospital, Physicians Laboratory Services, Nebraska 
Heart Network, Platte Valley Medical Group, and Phelps 
Memorial Health Center, however, these records pertain to the 
veteran's other disorders, which include hypertension and 
cellulitis.   Records from Kearney Eye Associates pertain to 
complaints of blurry vision.  

At a VA examination conducted in August 2000, the veteran 
related that he had problems with his back that had 
progressed over time.  The veteran complained of pain, 
weakness, morning stiffness, fatigability, and that his back 
lacked endurance.  His treatment regime was use of over-the-
counter Advil or Motrin.  The veteran indicated that his back 
problem was more or less a constant problem; there were no 
significant periods of flare-ups.  He denied use of crutches, 
braces, canes, etc.  He denied any surgery or recurrent 
injury to his back.  As far as a functional assessment was 
concerned, the veteran stated that in his capacity as a 
supervisor at his job, he often observed other individuals in 
their work.  Prolonged standing seemed to bother his back and 
as this progressed, he would experience a radiating pain down 
the lateral aspect, generally of the left leg, but not as far 
down as the knee.  

Physical examination revealed the veteran was in no apparent 
acute distress.  When asked by the examiner to come from the 
waiting room to the examining room, the veteran arose and 
ambulated without significant abnormality of gait; there was 
no difficulty.  The examiner noted that the musculature of 
the veteran's back appeared intact.  There was no scarring 
and no point tenderness areas.  On range of motion in the 
lumbosacral spine, the veteran was able to forward flexion to 
a near normal 90 degrees.  Extension backwards was carried 
out to approximately 20 degrees.  Right lateral and left 
lateral flexion were carried out to their parameters, as was 
rotation to the right and to the left.  Deep tendon reflexes 
were intact and symmetrical without pathological reflexes 
elicited.  The sensory distribution to the lower extremities, 
as far as gross sensorial, was noted to be normal bilaterally 
without diminution to one side or the other.  Based on review 
of the claims file and the examination, the examiner 
diagnosed the veteran with longstanding lumbosacral spine 
pain from a history of lumbosacral strain.  

The examiner's interpretation of anterior-posterior and 
lateral views of the lumbar spine was curvature of the lumbar 
spine convex to the left and moderate degenerative changes 
involving the disc spaces throughout the lumbar spine at 
multiple levels with narrowing of the disc space, endplate 
sclerosis and irregularity, as well as osteophytosis, 
particularly laterally to the right.  Degenerative change 
involving the facets from L3-4 through L5-S1 was also noted.  
There was no evidence of acute fracture or spondylolisthesis.  
The examiner's impression was curvature of the lumbar spine 
convex to the left and moderate degenerative changes 
involving the disc spaces throughout the lumbar spine, as 
well as facets at the lower levels.

In the Statement of Accredited Representation (Form 646) 
dated in October 2001, the veteran's representative contends 
that a higher initial evaluation is warranted because the 
disability causes the veteran a lot of pain and his 
employment exacerbates his symptoms.  His job requires him to 
stand the majority of the business day and standing causes 
pain and fatigue in his back.  The representative further 
contends that it is not known whether the veteran has muscle 
spasms because the examiner did not pose this question to the 
veteran.  He notes the presence of muscle spasms is an 
important factor in rating lumbosacral strains.  

The initial evaluation of 10 percent for service connected 
lumbosacral spine pain and x-ray evidence of moderate 
degenerative changes is currently assigned under Diagnostic 
Codes 5010-5295.  According to the November 2000 statement of 
the case, the RO found the disability at issue did not have 
its own evaluation criteria assigned in VA regulations, so 
the closely related disorder lumbosacral strain, was used for 
this purpose.  See also 38 C.F.R. § 4.20.  Under Diagnostic 
Code (DC) 5295 (lumbosacral strain), where there are slight 
subjective symptoms only, a noncompensable evaluation is 
warranted.  Where there is characteristic pain on motion, a 
10 percent evaluation is warranted.  Where there are muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position, a 20 percent 
evaluation is warranted.  Where there are severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space, or some of the aforesaid with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted. 

The Board finds that the currently assigned 10 percent rating 
more closely approximates the veteran's disability.  A review 
of the record indicates there is no objective evidence to 
support an evaluation greater than 10 percent under DC 5295.  
Although a physical examination revealed paralumbar spasms in 
August 1967, there were no clinical findings of muscle spasms 
reported on the September 1965 induction examination report, 
September 1981, August 1988, June 1999, and April 2000 
private medical records from High Plains Family Medicine, and 
August 2000 VA examination report.  Muscle spasms are the 
critical prerequisite to support a 20 percent evaluation 
under DC 5295.  Despite the representative's contention that 
it is not known whether the veteran has muscle spasms because 
the examiner did not ask the veteran this question at the 
August 2000 VA examination, the Board observes that under DC 
5295, the presence of muscle spasms on extreme forward 
bending is demonstrated by objective evidence, not subjective 
complaints.  The examiner noted the veteran was able to 
forward flexion to a near normal 90 degrees, but the examiner 
did not note any muscle spasms.  With regard to the remaining 
criteria for a 20 percent rating, the medical evidence of 
record is absent any findings of a loss of lateral spine 
motion unilaterally in a standing position.  In fact, the 
veteran was found most recently on the August 2000 VA 
examination to have bilateral flexion to the parameters.  The 
veteran does not meet the criteria for a 20 percent 
evaluation under DC 5295.

The criteria for a 40 percent evaluation under DC 5295 also 
have not been demonstrated.  Despite the veteran's subjective 
complaints of lower back pain, there have been no clinical 
findings amounting to severe lumbosacral strain.  The 
physical examination in 1965 revealed a good range of motion, 
no objective tenderness, and straight leg raising negative at 
90 degrees bilaterally.  Strength was good.  In August 1967, 
the examiner found range of motion of spine intact.  In June 
1999, straight leg raises and reflexes were good; gait was 
normal.  In April 2000, physical examination revealed 
discomfort on palpation of the lumbosacral spine, limited 
range of motion, "quite a bit" of stiffness in the low back 
area, but negative straight leg raises and the ability to 
walk on heels and toes.  In August 2000, physical examination 
revealed no apparent acute distress, ambulation without 
significant abnormality of gait, musculature of the back 
appeared intact, no point tenderness areas, forward flexion 
to near normal 90 degrees, extension backwards carried out to 
approximately 20 degrees, right lateral and left lateral 
flexion carried out to parameters as was rotation to the 
right and to the left, and deep tendon reflexes were intact 
and symmetrical without pathological reflexes elicited.  
Based on the foregoing, marked limitation of forward bending 
in standing position or loss of lateral motion has not been 
shown.  Rather, these findings reflect at best a very slight 
limitation of lumbar motion.  The veteran has been diagnosed 
with mild upper lumbar right scoliosis and curvature of the 
lumbar spine convex to the left.
However, these findings do not amount to severe listing of 
the whole spine to the opposite side.  

With regard to the remaining criteria for a 40 percent rating 
under DC 5295, the veteran was also noted to possibly have 
minimal narrowing of the lumbosacral interspace in September 
1965.  The radiographic report of August 1967 shows veterbral 
body height, alignment, and interspacing within normal 
limits.  The radiographic report of the August 2000 VA 
examination shows moderate degenerative changes involving the 
disc spaces throughout the lumbar spine at multiple levels 
with narrowing of the disc space.  These findings of minimal 
narrowing and moderate degenerative changes involving disc 
spaces have not been characterized as severe and the moderate 
degenerative changes have not been associated with any loss 
of lateral motion as required under DC 5295.  The veteran has 
been consistently noted to have good range of motion in his 
spine.  The only exception is in April 2000 when he is 
described as having limited range of motion-the extent to 
which Dr. Reiner does not specify.  However, any finding of 
limited range of motion was not continued at the August 2000 
VA examination, where the veteran was able to reach his 
parameters on lateral flexion.  No gait deviations were noted 
in the medical records from June 1999 and April 2000 and the 
August 2000 VA examination report.  The veteran has also 
denied the use of crutches, braces, and canes.   No 
abnormality of mobility on forced motion has been shown.  In 
view of all of the above, the veteran does not meet the 
criteria for a 40 percent evaluation under DC 5295. 

The Board notes that in making its determination that the 
currently assigned 10 percent rating under DC 5295 more 
closely approximates the veteran's disability, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59, which address painful 
motion and functional loss due to pain, were taken into 
consideration.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A higher initial evaluation is not warranted.  
The veteran's evaluation under DC 5295 contemplates 
characteristic pain on motion, compensable at 10 percent.  
There are no additional disability factors, such as 
functional loss of the lumbar spine due to flare-ups.  The 
veteran has indicated that the pain induced by prolonged 
standing hinders his ability to perform some of his 
supervisory duties at a public utilities company, a place he 
has worked for over 32 1/2 years.  However, there are no 
objective indications that the veteran's symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.  The record shows that the veteran 
regularly received treatment for a variety of disorders from 
August 1980 to April 2000, during which time, only on four 
occasions did the veteran complain of lower back pain.  
Incidentally, on one of those four occasions, the pain was 
actually located in his right shoulder.  In June 1999, the 
veteran indicated that he did not experience pain or 
weakness, rather he experienced numbness.  In April 2000, the 
veteran described pain in his left leg as intermittent 
numbness.  In August 2000, the veteran cited pain, weakness, 
morning stiffness, fatigability, and that his back lacked 
endurance.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
such factors as endurance, weakness, and pain on motion, were 
considered by the Board in evaluation of the veteran's 
disability.  However, the veteran's assessment of the 
severity of his back pain and functional loss is not 
supported by the objective evidence of record.  The Board 
acknowledges that the veteran experiences pain, however, 
based on all of the evidence, the Board finds the evidence 
does not present such a level of painful motion and 
functional loss to require a rating in excess of 10 percent.  
The veteran's lumbosacral spine pain and x-ray evidence of 
moderate degenerative changes is adequately compensated by 
the 10 percent rating now assigned under DC 5295.  
 
The Board shall now consider all other potentially applicable 
diagnostic codes in deciding the veteran's claim.  The 
veteran is service connected for x-ray evidence of moderate 
degenerative changes, a disability that may fall under DC 
5010 (arthritis due to trauma and substantiated by x-ray 
findings).  DC 5010 provides that traumatic arthritis is to 
be evaluated under DC 5003 (degenerative arthritis).  See   
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  Limitation of 
motion is accounted for under DC 5295 and this diagnostic 
code is appropriate for the specific joints involved.  
Accordingly, an evaluation of the moderate degenerative 
changes under 5003 requires looking to DC 5295 for the rating 
criteria.  It follows that the veteran would receive the same 
rating under 5003.

Consideration is also given to DC 5292, limitation of motion 
of the lumbar spine.  Where limitation of motion is slight, a 
10 percent evaluation is provided.  When limitation of motion 
is moderate, an evaluation of 20 percent is provided.  When 
limitation of motion is severe, an evaluation of 40 percent 
is provided.  See            38 C.F.R. § 4.71a, DC 5292.  
Limitation of motion has already been accounted for in the 
evaluation of the veteran's disability under the currently 
assigned DC 5295.  Therefore, a separate rating under 5292 is 
inappropriate as this would violate the law on pyramiding.  
See 38 C.F.R. § 4.14 (evaluating the same disability under 
various diagnoses is to be avoided).  However, if the 
veteran's disability evaluated under 5292 would receive a 
higher rating, then the veteran's current assignment under DC 
5295 would shift to DC 5292.  The record shows that the 
veteran has consistently been shown to have good range of 
motion according to service medical records from September 
1965 and August 1967, the private medical record from June 
1999, and the August 2000 VA examination report, with 
exception to the medical record of April 2000.  At best, all 
the medical evidence of record shows a slight limitation of 
motion, which is rated at 10 percent under DC 5292.  Thus, 
the veteran would not receive an evaluation in excess of the 
current 10 percent under DC 5292.

The veteran has disc space narrowing.  Accordingly, 
consideration is given to whether the veteran might have a 
higher rating under DC 5293, intervertebral disc syndrome.  A 
10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating requires severe intervertebral disc syndrome 
with recurring attacks with intermittent relief, and a 60 
percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The veteran was shown to have possible minimal narrowing of 
the lumbosacral interspace in September 1965, but the veteran 
denied any radiation of pain to his lower extremities.  The 
examiner noted there was no paresthesia, defined as a 
"sensation of pricking or tingling" that can be attributed 
to nerve damage.  See Moyer v. Derwinski, 2 Vet. App. 289, 
290 (1992).  The veteran's strength, sensation, and reflexes 
in the lower extremity were physiological and straight leg 
raising negative at 90 degrees bilaterally.  In August 1967, 
the veteran complained of low back pain radiating to both 
legs.  An examination revealed paralumbar spasms but range of 
motion of spine was intact.  An x-ray revealed vertebral body 
height, alignment and interspacing were within normal limits.  
Also noted was the presence of Schmorl's nodes at L-2, 3 and 
4.  See Molloy v. Brown, 9 Vet. App. 513, 514 (1996) ("A 
'Schmorl's node' is a 'spinal defect characterized by 
protrusion of the nucleus pulposus into the spongiosa of a 
vertebra.'") (citation omitted).  In September 1981, the 
veteran complained of a "sore tail bone" not attributable 
to any trauma or past injury.  Examination revealed no 
tenderness on palpation of the coccyx and an x-ray reflected 
no abnormality.  In June 1999, the veteran indicated he did 
not experience any pain in his back, but did experience 
numbness in the anterior/lateral part of his proximal left 
thigh.  He did not have weakness.  Examination revealed good 
straight leg raises and reflexes.  In April 2000, the veteran 
described left leg pain to above the knee with intermittent 
numbness if he stood too long.  Examination revealed 
discomfort on palpation of the lumbosacral spine and negative 
straight leg raises.  In August 2000 at the VA examination, 
the veteran complained of pain and weakness, and indicated 
that his back problem was more or less a constant problem but 
there were no significant periods of flare-ups.  He denied 
any surgery or recurrent injury to his back.  The veteran 
indicated that prolonged standing bothered his back and pain 
radiated down the lateral aspect, generally the left leg, but 
not as far as the knee.  Examination revealed that deep 
tendon reflexes were intact and symmetrical without 
pathological reflexes elicited.  The sensory distribution to 
the lower extremities, as far as gross sensorial, was noted 
to be normal bilaterally without diminution to one side or 
the other.  The veteran was also shown to have narrowing of 
disc space at multiple levels.  While the Board is aware that 
the veteran has been diagnosed with moderate degenerative 
changes at disc spaces, based on the above symptomatology, 
this disorder has not been shown to be more than mild in 
degree and, particularly in view of the veteran's report of 
the absence of flare-ups, has not produced recurrent attacks.  
As previously stated, the record shows the veteran sought 
treatment on only four occasions over the course of twenty 
years.  More recently, the veteran sought treatment in 1999 
for hypertension, at which time he reported some problems 
with his lower back.  The treating physician (Dr. Reiner) 
noted no "major problem" at that time.  In April 2000 the 
veteran underwent a routine check-up with Dr. Reiner, which 
revealed a stiff lower back and discomfort to palpation.  In 
the August 2000 VA examination, the veteran reported no 
significant periods of flare-ups, and indicated that he took 
over-the-counter Advil and Motrin to relieve pain.  In short, 
the record does not reflect recurrent attacks of 
intervertebral disc syndrome such that a higher rating is 
warranted under DC 5293.

There are also no objective signs that the veteran has any 
neurological manifestations, such that a rating in excess of 
10 percent is warranted under DC 5293.  The veteran has 
complained of radiating pain from his lower back lateral to 
his left leg, just above the knee, a "sore tail bone," as 
well as the veteran has been shown to have Schmorl's nodes at 
L-2, 3 and 4, which are symptoms compatible with sciatic 
neuropathy.  See Ferraro v. Derwinski, 1 Vet. App. 326, 329-
30 (1991) (providing that "'[s]ciatic' refers to the sciatic 
nerve; sciatica is used to refer to 'a syndrome characterized 
by pain radiating from the back into the buttock and into the 
lower extremity along its posterior or lateral aspect, and 
most commonly caused by prolapse of the intervertebral disk . 
. . .'").  However, there has been no demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.  
Muscle spasms have only been shown once in service.  The 
veteran's reflexes have consistently been evaluated as good 
or normal. The veteran's sensory distribution is normal 
bilaterally.  In short, there are no clinical findings that 
would support a rating in excess of 10 percent under DC 5293.  

Consideration is also given to DC 5294, sacro-iliac injury 
and weakness because the lumbosacral and sacroiliac joints 
should be considered as one anatomical segment for rating 
purposes.  See 38 C.F.R. § 4.66.  During service, the veteran 
was noted to have spina bifida at the S-1 and S-2 level; 
however, this is not a condition affecting the sacroiliac 
joint.  Moreover, spina bifida is a "congenital" defect.  
See Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) (citation 
omitted).  Congenital defects are not diseases within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303 
(c).  In September 1981, the veteran was diagnosed with 
probable chronic ligamentous strain around the sacrum and 
coccyx area.  Again, this condition does not involve the 
sacroiliac joint, but rather, affects the ligaments.  

The Board also considered DC 5285 (residuals of fractured 
vertebra), DC 5286 (complete bony fixation (ankylosis) of the 
spine), and DC 5289 (ankylosis of lumbar spine).  On the 
August 2000 VA examination, the examiner noted that there was 
no evidence of acute fracture; therefore, DC 5285 does not 
apply.  The medical evidence of record clearly shows that no 
joints of the veteran's spine are fixated or immobilized, 
thus, DCs 5286 and 5289 do not apply.   

The Board has considered assigning staged ratings to the 
service-connected back disability and x-ray evidence of 
moderate degenerative changes.  The low back pain has not 
been shown to be manifested by greater than slight limitation 
of motion during any portion of the appeal period.  A staged 
rating is not in order, and a 10 percent rating is 
appropriate for the entire period of the veteran's appeal.  
See Fenderson, supra.
 
The record also does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."    38 
C.F.R. § 3.321(b)(1).  The Board notes that 38 C.F.R. § 4.1 
provides that percentage ratings represent average impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations and are 
considered adequate to compensate for considerable loss of 
working time.  The veteran has been adequately compensated 
for the effect of pain on his ability to perform his job 
duties under the regular rating schedule standards.  The 
Board finds that there has been no showing that the veteran's 
service-connected lumbosacral spine pain and x-ray evidence 
of moderate degenerative changes has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran has not indicated that he lost considerable time at 
his job due to his low back pain.  Also, the record does not 
indicate that he has had significant symptoms and treatment 
which would require him to stop work as the result of his 
service-connected back disability.  The record also does not 
show that he was ever hospitalized on account of his low back 
pain.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, no symptomatology has been shown that would 
indicate that a 10 percent evaluation, and no more for the 
full period of appeal, does not adequately contemplate the 
degree of disability resulting from the veteran's lumbosacral 
spine pain and moderate degenerative changes, including the 
veteran's subjective complaints of pain, weakness, and lack 
of endurance.  As the preponderance of the evidence is 
against an evaluation in excess of 10 percent, for the full 
period of appeal, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent, for the full 
period of appeal, for lumbosacral spine pain and x-ray 
evidence of moderate degenerative changes is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

